FILED
                                                                       United States Court of Appeals
                                       PUBLISH                                 Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        February 23, 2021

                                                                          Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                             Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 20-6023

 RONALD BENTON,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                        for the Western District of Oklahoma
                          (D.C. No. 5:18-CR-00306-SLP-1)
                       _________________________________

Timothy C. Kingston, Law Office of Tim Kingston LLC, Foley, Alabama, for Defendant
– Appellant.

Wilson D. McGarry, Assistant United States Attorney (Timothy J. Downing, United
States Attorney, with him on the brief), Oklahoma City, Oklahoma, for Plaintiff –
Appellee.
                        _________________________________

Before McHUGH, KELLY, and EID, Circuit Judges.
                  _________________________________

McHUGH, Circuit Judge.
                    _________________________________


      A jury found defendant-appellant Ronald Benton guilty of one count of possession

of a firearm by a person convicted of a misdemeanor crime of domestic violence, in

violation of 18 U.S.C. § 922(g)(9). The district court imposed a sentence based on the
penalty found in 18 U.S.C. § 924(a)(2). Mr. Benton challenges his conviction on multiple

grounds. Each of these grounds, however, is predicated on accepting his proposed

interpretation of the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191

(2019). Specifically, Mr. Benton argues that, under Rehaif, the government was required

to prove not only that he knew he was a domestic violence misdemeanant, but also that

he knew that status prohibited him from possessing a firearm. Mr. Benton contends his

conviction must be vacated because the jury was not instructed it must find he knew he

was prohibited from possessing a firearm, and because the government presented

insufficient evidence concerning his knowledge that he was so prohibited.

       We reject Mr. Benton’s interpretation of Rehaif and hold that in a prosecution

under §§ 922(g) and 924(a)(2), the government need not prove a defendant knew his

status under § 922(g) prohibited him from possessing a firearm. Instead, the only

knowledge required for conviction is that the defendant knew (1) he possessed a firearm1

and (2) had the relevant status under § 922(g) at the time of his possession. Because we

reject Mr. Benton’s proposed interpretation of Rehaif, we further reject his challenges to

the jury instructions and the sufficiency of the evidence. Exercising jurisdiction under 28

U.S.C. § 1291, we affirm his conviction.




       1
        The knowledge that defendant is in possession of a firearm also requires that the
defendant know the object he possesses is a firearm. See Rehaif v. United States, 139 S.
Ct. 2191, 2196 (2019). Because that knowledge is not at issue in this case, we do not
separately address it.

                                             2
                                 I.    BACKGROUND

                                    A. Factual History

       In May of 2018, Mr. Benton went to a gun store located in the Western District of

Oklahoma. The manager of the store showed Mr. Benton several firearms, and

Mr. Benton selected one for purchase. He returned to the store the following week and

took possession of the gun.

       Sometime after Mr. Benton took possession of the firearm, an FBI analyst

discovered Mr. Benton had a prior domestic violence conviction. After verifying the FBI

agent’s determination, Special Agent Tim Holland, an agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives, called Mr. Benton and “advised him, hey, because of

your domestic violence conviction in New Mexico, you can’t have this firearm.” ROA,

Vol. 3 at 53. Agent Holland also “advised [Mr. Benton] . . . he could return [the firearm]

where he bought it or to any other licensed dealer and get his money back.” Id.

Mr. Benton responded, stating, “he could possess the firearm and that he wasn’t

prohibited.” Id.; see also id. at 72 (Agent Holland’s testimony that Mr. Benton “just flat-

out said he could have the gun”).

       Agent Holland then obtained a warrant to seize the gun, which he executed in June

of 2018. Mr. Benton does not dispute on appeal that, at the time he possessed the firearm,

he knew he had been convicted of a misdemeanor crime of domestic violence. Nor does

he dispute that he knowingly possessed the firearm. See Oral Arg. at 12:24–43 (asked

whether Mr. Benton challenged his knowledge that he possessed the firearm or his

knowledge that he possessed the status described in § 922(g), his counsel responded

                                             3
“no”). Mr. Benton does assert he was unaware his domestic violence conviction made it

illegal for him to possess a firearm. He claims he is innocent because of this lack of

knowledge.

                                 B. Procedural History

   New Mexico Misdemeanor Domestic Violence Conviction

       In April 2007, Mr. Benton was charged with one count of “Battery Against a

Household Member,” under New Mexico Statute § 30-3-15, for “committ[ing] domestic

abuse” against his wife. Supp. ROA at 12–13, Ex. 4. He pleaded guilty in June 2007.

   Federal Proceedings

       In December 2018, a grand jury issued an indictment charging Mr. Benton with

one count of possession of a firearm by a person convicted of a misdemeanor crime of

domestic violence, in violation of 18 U.S.C. § 922(g)(9), the penalty for which is found in

18 U.S.C. § 924(a)(2). In March 2019, Mr. Benton pleaded guilty to the indictment

without a plea agreement.

       At the time Mr. Benton pleaded guilty, the law of this circuit applied the mens rea

requirement of knowledge only to the defendant’s possession of a firearm. See, e.g.,

United States v. Games-Perez, 667 F.3d 1136, 1140 (10th Cir. 2012) (“Our circuit has

expressly held that the only knowledge required for a § 922(g) conviction is knowledge

that the instrument possessed is a firearm.” (internal quotation marks omitted)). Prior to

Mr. Benton’s sentencing, the Supreme Court decided Rehaif, in which it held that “in a

prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both

that the defendant knew he possessed a firearm and that he knew he belonged to the

                                             4
relevant category of persons barred from possessing a firearm.” 139 S. Ct. at 2200.

Mr. Benton filed a motion to withdraw his guilty plea in light of Rehaif, which the district

court granted.

       The grand jury then issued a two-count superseding indictment, followed by a

second superseding indictment. As relevant here, the indictment again charged

Mr. Benton with possession of a firearm by a person convicted of a misdemeanor crime

of domestic violence, under 18 U.S.C. §§ 922(g)(9) and 924(a)(2).2 The case proceeded

toward trial.

       The government moved in limine to prohibit Mr. Benton from arguing to the jury

that he did not know his misdemeanor domestic violence conviction made it unlawful for

him to possess the firearm. Mr. Benton objected, arguing that granting the government’s

motion “would deprive him of the essence of the defense which Rehaif states it

provides.” ROA, Vol. 1 at 135. The district court granted the government’s motion,

reasoning “Rehaif requires that the defendant have knowledge of his status. Rehaif does

not hold that the [g]overnment must further prove, based on the defendant’s status, that

the defendant knew he was prohibited from possessing a firearm.” Id. at 136. The district

court “ma[de] clear that in granting the [g]overnment’s Motion, [Mr. Benton] [wa]s not

prohibited from arguing that he did not have knowledge of his status”—that is, he was

not prohibited from arguing to the jury that he did not know he was a domestic violence


       2
        The second count of the second superseding indictment was for making a false
statement during the purchase of a firearm, in violation of 18 U.S.C. § 922(a)(6).
Mr. Benton was acquitted on this count, and it is not at issue in this appeal.

                                             5
misdemeanant. Id. at 136–37. Mr. Benton was solely “prohibited from arguing he did not

know that his status made it unlawful for him to possess a firearm.” Id. at 137.

       Mr. Benton thereafter submitted proposed jury instructions. He requested that the

district court instruct the jury that the elements of a conviction under 18 U.S.C.

§ 922(g)(9) include that he “knew that his status made him a prohibited person from

possessing a firearm.” ROA, Vol. 1 at 120. He cited Rehaif as the authority for the

requested instruction. Id. The district court denied Mr. Benton’s request, explaining that

its “motion in limine ruling had rejected that interpretation of the recent Supreme Court

case in Rehaif.” ROA, Vol. 3 at 98. The district court instructed the jury that to find

Mr. Benton guilty, it must find, among other things, that the government proved beyond a

reasonable doubt that “at the time [Mr. Benton] possessed the firearm, [he] knew he had

been convicted of a misdemeanor crime of domestic violence.” ROA, Vol. 1 at 160. But

the court did not instruct the jury that it must further find the government proved

Mr. Benton knew he was prohibited from possessing a firearm as a result of his domestic

violence conviction.

       After a two-day trial, the jury convicted Mr. Benton. The district court entered

judgment and sentenced Mr. Benton to 6 months of home detention and 5 years of

probation. Mr. Benton timely appealed.

                                 II.     DISCUSSION

       Mr. Benton was convicted of possessing a firearm after having been convicted of a

misdemeanor crime of domestic violence, under 18 U.S.C. §§ 922(g)(9) and 924(a)(2).

Section 922(g) makes it unlawful for certain individuals to “possess in or affecting

                                              6
commerce, any firearm or ammunition.” The provision lists nine categories of individuals

subject to the prohibition, the ninth of which is “any person . . . who has been convicted

in any court of a misdemeanor crime of domestic violence.” 18 U.S.C. § 922(g)(9). A

separate provision, § 924(a)(2), adds that anyone who “knowingly violates” § 922(g)

shall be fined or imprisoned for up to 10 years.

       When Mr. Benton pleaded guilty to violating 18 U.S.C. § 922(g)(9) in March of

2019, the Courts of Appeals had unanimously applied the mens rea requirement of

knowledge to only one element under 18 U.S.C. § 922(g)—possession of a firearm. See,

e.g., Games-Perez, 667 F.3d at 1140 (“[The Tenth C]ircuit has expressly held that the

only knowledge required for a § 922(g) conviction is knowledge that the instrument

possessed is a firearm.” (internal quotation marks omitted)); United States v. Williams,

946 F.3d 968, 970 (7th Cir. 2020) (observing that before Rehaif, “[t]he Courts of Appeals

had unanimously concluded that 18 U.S.C. § 922(g) . . . required the government to prove

a defendant knowingly possessed a firearm or ammunition, but not that he knew he

belonged to one of the prohibited classes”). The Supreme Court in Rehaif disagreed,

holding that “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government

must prove both that the defendant knew he possessed a firearm and that he knew he

belonged to the relevant category of persons barred from possessing a firearm.” 139

S. Ct. at 2200. That is, Rehaif held the mens rea requirement of knowledge applies not

just to the defendant’s knowledge that he possesses a firearm, but to the defendant’s

knowledge that he holds a status identified by § 922(g), as well.



                                             7
       Mr. Benton and the government dispute the scope of the Court’s holding. They

agree that after Rehaif, to secure a conviction under §§ 922(g) and 924(a)(2), the

government must prove the defendant knew he possessed the status relevant under

§ 922(g), and knew he possessed a firearm. As applied in this case, the government was

required to prove Mr. Benton knew he was a domestic violence misdemeanant and that

he knew he possessed a firearm. Mr. Benton concedes on appeal that the government has

satisfied these requirements. But Mr. Benton argues Rehaif imposed an additional burden

on the government—specifically, to prove Mr. Benton knew he was prohibited from

possessing a firearm as a result of his status. The government and district court disagreed,

construing Rehaif as imposing no such additional requirement.3



       3
         At oral argument, Mr. Benton asserted he was not necessarily arguing that Rehaif
imposed, as an additional requirement or element of a § 922(g) conviction, that the
government must prove the defendant knew his status prohibited him from possessing a
firearm. See Oral Arg. at 12:22–15:29. Rather, Mr. Benton suggested that Rehaif and the
Court of Appeals cases cited in his briefing “carve out . . . the potential to present a
defense of plausible ignorance” based on a defendant’s lack of knowledge that his
firearm possession was unlawful. Id. at 12:44–13:06. Mr. Benton did not make this
argument in his briefing, instead repeatedly presenting the issue on appeal as whether
Rehaif imposed an additional element. See, e.g., Aplt. Br. at 2 (presenting the issue on
appeal as whether Rehaif “mandate[s] that the government prove that a defendant know
that a prior, predicate conviction precluded him from possessing a firearm”); id. at 26–27
(arguing the district court “did not instruct the jury that an element of the crime was that
[Mr. Benton] knew that his [domestic violence] conviction made him a prohibited
person” and that the district court’s jury instruction therefore “violates or does not meet
Rehaif’s knowledge requirement” (emphasis added)).
        This court will not consider arguments asserted for the first time at oral argument.
Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 762 F.3d 1114, 1122 n.7 (10th Cir.
2014). In any event, Mr. Benton’s argument lacks merit. As discussed infra,
Mr. Benton’s reading of Rehaif and the several Court of Appeals cases he cites is
mistaken. These cases do not permit a defendant to present an affirmative defense based
on his ignorance of the law prohibiting him from possessing a firearm. Instead, these
                                             8
       We agree with the government and the district court, and we reject Mr. Benton’s

interpretation of Rehaif. In part B, we explain the reasons for our conclusion that Rehaif

does not support Mr. Benton’s position. Because we reject Mr. Benton’s interpretation of

Rehaif, we also reject, in Part C, his derivative challenges to the jury instructions and to

the sufficiency of the evidence.

                                   A. Standards of Review

       This court “review[s] the jury instructions de novo and view[s] them in the context

of the entire trial to determine if they accurately state the governing law and provide the

jury with an accurate understanding of the relevant legal standards and factual issues in

the case.” United States v. Christy, 916 F.3d 814, 854 (10th Cir. 2019) (quotation marks

omitted). We review a sufficiency of the evidence claim “de novo, asking only whether

taking the evidence—both direct and circumstantial, together with the reasonable

inferences to be drawn therefrom—in the light most favorable to the government, a

reasonable jury could find the defendant guilty beyond a reasonable doubt.” United States

v. Nance, 767 F.3d 1037, 1043 (10th Cir. 2014) (quotation marks omitted).

                           B. Proper Interpretation of Rehaif

       We reject Mr. Benton’s proposed interpretation of Rehaif for several reasons.

First, and most significantly, the Supreme Court’s holding and reasoning in Rehaif is not

consistent with the additional requirement Mr. Benton suggests, and Mr. Benton’s




cases merely instruct, consistent with our holding today, that a defendant’s lack of
knowledge that he possesses the relevant status under § 922(g) precludes his conviction.

                                              9
arguments to the contrary are unpersuasive. Second, every Court of Appeals to consider

the interpretation proposed by Mr. Benton has rejected it. Finally, the decisions relied on

by Mr. Benton in support of his position are, in fact, consistent with the interpretation of

Rehaif we adopt here. We elucidate each of these reasons in turn.

   Supreme Court’s Reasoning and Holding in Rehaif

       a. Legal Background

       In Rehaif, the government prosecuted the defendant under 18 U.S.C. §§ 922(g)(5)

and 924(a)(2) for possessing a firearm while being an alien unlawfully present in the

United States. See 139 S. Ct. at 2194. The issue before the Court was “the scope of the

word ‘knowingly,’” found in § 924(a)(2), and specifically whether, to convict a defendant

under §§ 922(g) and 924(a)(2), the government must prove not only “that the defendant

knew he possessed a firearm,” but “also that he knew he had the relevant status when he

possessed it.” Id. That is, the Court considered whether the government had to prove the

defendant knew he was unlawfully present in the United States when he possessed the

firearm. The Court answered this question in the affirmative.

       In reaching its holding, the Court explained that “[w]hether a criminal statute

requires the Government to prove that the defendant acted knowingly is a question of

congressional intent,” and here, Congress specified the scienter requirement in the statute

itself. Id. at 2195. Specifically, the text of § 924(a)(2) provides: “Whoever knowingly

violates subsection . . . (g) . . . of section 922 shall be fined as provided in this title,

imprisoned not more than 10 years, or both.” 18 U.S.C. § 924(a)(2). The Court further

explained:

                                                10
       The term “knowingly” in § 924(a)(2) modifies the verb “violates” and its
       direct object, which in this case is § 922(g). The proper interpretation of the
       statute thus turns on what it means for a defendant to know that he has
       “violate[d]” § 922(g). . . . [Section] 922(g) makes possession of a firearm or
       ammunition unlawful when the following elements are satisfied: (1) a status
       element (in this case, “being an alien . . . illegally or unlawfully in the
       United States”); (2) a possession element (to “possess”); (3) a jurisdictional
       element (“in or affecting commerce”); and (4) a firearm element (a “firearm
       or ammunition”).

Id. at 2195–96. The Court stated that “[a]s ‘a matter of ordinary English grammar,’ we

normally read the statutory term ‘“knowingly” as applying to all the subsequently listed

elements of the crime.’” Id. at 2196 (quoting Flores-Figueroa v. United States, 556 U.S.

646, 650 (2009)). Neither party argued the word “knowingly” modifies § 922(g)’s

jurisdictional element, but the Court agreed with Mr. Rehaif that, “by specifying that a

defendant may be convicted only if he ‘knowingly violates’ § 922(g), Congress intended

to require the Government to establish that the defendant knew he violated the material

elements of § 922(g),” including the status element. Id.

       In addition to the statutory text, the Court discussed the “basic principle that

underlies the criminal law, namely, the importance of showing . . . ‘a vicious will.’” Id.

(quoting 4 W. Blackstone, COMMENTARIES ON THE LAWS OF ENGLAND 21 (1769)). The

Court acknowledged “scienter’s importance in separating wrongful from innocent acts,”

id., and explained that “[a]pplying the word ‘knowingly’ to the defendant’s status in

§ 922(g) helps advance th[is] purpose of scienter,” id. at 2197. “Without knowledge of

[his] status,” the Court went on, “the defendant may well lack the intent needed to make

his behavior wrongful.” Id.



                                             11
       Finally, the Court explained why it rejected each of the government’s arguments

against applying a knowledge requirement to § 922(g)’s status element. Id. at 2197–99.

Relevant here, the Court was unpersuaded by the government’s assertion that requiring

the defendant to know his status as an alien “illegally or unlawfully in the United States”

would contravene the “well-known maxim that ‘ignorance of the law’ (or a ‘mistake of

law’) is no excuse.” Id. at 2198 (quoting Cheek v. United States, 498 U.S. 192, 199

(1991)). The Court explained “[t]his maxim . . . normally applies where a defendant has

the requisite mental state in respect to the elements of the crime but claims to be

‘unaware of the existence of a statute proscribing his conduct.’” Id. (quoting 1 W. LaFave

& A. Scott, SUBSTANTIVE CRIMINAL LAW § 5.1(a), p. 575 (1986)). Mr. Rehaif did not

claim ignorance of the existence of a statute proscribing his conduct; rather, he asserted

he lacked the requisite knowledge of his status of being unlawfully in the United States, a

material element of § 922(g)(5). Under these circumstances, the Court concluded the

ignorance-of-the-law maxim did not apply. See id.

       Ultimately, the Court in Rehaif held that “in a prosecution under 18 U.S.C.

§ 922(g) and § 924(a)(2), the Government must prove both that the defendant knew he

possessed a firearm and that he knew he belonged to the relevant category of persons

barred from possessing a firearm.” Id. at 2200. The Court accordingly reversed the

judgment of the Court of Appeals, which had affirmed jury instructions omitting the

knowledge-of-status requirement. Id. at 2195, 2200.




                                             12
       b. Application

       Mr. Benton’s proposed interpretation of Rehaif is not supported by the decision’s

holding. Insofar as Mr. Benton argues for an extension of Rehaif, his position is

foreclosed by the Court’s reasoning.

       Nowhere in Rehaif does the Court hold that in a prosecution under 18 U.S.C.

§§ 922(g) and 924(a)(2), the government must prove the defendant knew his status

prohibited him from possessing a firearm. Rather, the Court held the scienter requirement

found in § 924(a)(2) “require[s] the Government to establish that the defendant knew he

violated the material elements of § 922(g).” Rehaif, 139 S. Ct. at 2196 (emphasis added).

Those material elements are (1) possession of a firearm (or ammunition) and (2) “a status

element.” Id. at 2195–96. In Rehaif, the “status element” was “being an alien . . . illegally

or unlawfully in the United States,” as found in § 922(g)(5). Id. In Mr. Benton’s case, the

status element is a “person . . . who has been convicted in any court of a misdemeanor

crime of domestic violence.” 18 U.S.C. § 922(g)(9). Mr. Benton does not dispute on

appeal that the government proved his knowledge of both material elements. See Oral

Arg. at 12:24–43 (confirmation from Mr. Benton’s counsel that Mr. Benton does not

challenge his knowledge of his firearm possession or his knowledge of his status as a

person convicted of a misdemeanor crime of domestic violence).4


       4
        We note that one question Rehaif left open was “what precisely the Government
must prove to establish a defendant’s knowledge of [his] status in respect to [the]
§ 922(g) provisions not at issue” in Rehaif, such as § 922(g)(9). 139 S. Ct. at 2200.
Because Mr. Benton concedes his knowledge of his status under § 922(g)(9), we do not
address that open question in this appeal.

                                             13
       Mr. Benton’s contrary interpretation of Rehaif is unworkable. For one thing, it

would improperly elevate the mens rea required for conviction under §§ 922(g) and

924(a)(2) from knowledge to willfulness. As the Supreme Court has explained, “the term

‘knowingly’ merely requires proof of knowledge of the facts that constitute the

offense[,]” rather than “knowledge of the law.” Bryan v. United States, 524 U.S. 192, 193

(1998). The term “willfully,” in contrast, requires proof the defendant “acted with

knowledge that his conduct was unlawful.” Id. The mental state sufficient for commission

of a federal criminal offense is a question of congressional intent, and here, as the Rehaif

Court noted, Congress explicitly prescribed the requisite mental state—knowledge. See

139 S. Ct. at 2195–96; see also 18 U.S.C. § 924(a)(2). Accordingly, construing the statute

in the manner Mr. Benton requests would contravene congressional intent by requiring a

willful mens rea where Congress specified only a knowing mens rea is sufficient.

       Mr. Benton also contends that because he did not know he was prohibited from

possessing a firearm, he “had an ‘innocent state of mind,’ . . . lacked the ‘culpable mental

state,’ [and] did not have the ‘vicious will’ Rehaif requires be proven to be convicted

under Section 922(g).” Aplt. Br. at 19 (quoting Rehaif, 139 S. Ct. at 2196). But the Rehaif

Court did not hold the government must show the defendant knew his conduct was

prohibited in order to “show[] . . . ‘a vicious will,’” in the Blackstonian sense of the term.

139 S. Ct. at 2196 (quoting 4 W. Blackstone, supra). Rather, the defendant’s “knowledge

of [his] status” is what helps ensure, in the context of a prosecution under §§ 922(g) and

924(a)(2), that the defendant has the “intent needed to make his behavior wrongful.” Id.

at 2197 (emphasis added).

                                             14
       Finally, Mr. Benton asserts, “Rehaif recognizes that, under the facts of this case,

the maxim, ‘ignorance of the law is no excuse,’ may or should not apply.” Aplt. Br. at 24.

Mr. Benton misapprehends the Rehaif decision. The Court did not hold that in

prosecutions under §§ 922(g) and 924(a)(2), the ignorance-of-the-law maxim should be

disregarded. Rather, the Court explained that its holding—that is, application of the

knowledge requirement of § 924(a)(2) to the defendant’s status under § 922(g)—does not

run counter to the maxim. The interpretation urged by Mr. Benton, however, would. The

maxim “normally applies where a defendant has the requisite mental state in respect to

the elements of the crime but claims to be ‘unaware of the existence of a statute

proscribing his conduct.’” Rehaif, 139 S. Ct. at 2198 (quoting 1 W. LaFave & A. Scott,

p. 575). Here, Mr. Benton does not dispute he had the requisite mental state in respect to

the elements of the crime—that is, he does not dispute that he knowingly possessed a

firearm and that he knew at the time of his possession he was a person convicted of a

misdemeanor crime of domestic violence. He merely claims he did not know his conduct

was prohibited by law. Mr. Benton’s position therefore flies in the face of the maxim

because he claims his ignorance of the law is a defense to prosecution under §§ 922(g)

and 924(a)(2). But, contrary to Mr. Benton’s assertion, nothing in Rehaif altered the long-

standing principle that ignorance of the law is no defense.

       In sum, the Rehaif decision supports the interpretation of §§ 922(g)(9) and

924(a)(2) urged by the government and accepted by the district court, and does not permit

Mr. Benton’s contrary interpretation.



                                             15
   Decisions of Our Sibling Circuits Addressing the Issue Presented

       Although we reach our conclusion independently, we find support for our position

in other jurisdictions. Indeed, every other Court of Appeals to have considered the

question has rejected the interpretation of Rehaif Mr. Benton advances here.

       The Sixth Circuit was the first to address this issue. In United States v. Bowens,

938 F.3d 790, 792 (6th Cir. 2019), the defendants were convicted under 18 U.S.C.

§ 922(g)(3), which has as its status element that the defendant is an unlawful user of a

controlled substance. The defendants challenged their convictions on multiple grounds,

including that “Rehaif requires . . . that the Government prove each defendant ‘knew he

was prohibited from possession [of a firearm] because he was an unlawful user of a

controlled substance.’” Id. at 797 (alteration in original). The Sixth Circuit stated that the

“defendants’ reading of Rehaif goes too far because it runs headlong into the venerable

maxim that ignorance of the law is no excuse.” Id. Further, the “[d]efendants’

interpretation does not follow from the text of Rehaif.” Id. The Sixth Circuit thus held

that after Rehaif, as applied to a prosecution under § 922(g)(3), “the Government

arguably must prove that defendants knew they were unlawful users of a controlled

substance, but not, as defendants appear to argue, that they knew unlawful users of

controlled substances were prohibited from possessing firearms under federal law.” Id.

Applying this reasoning to § 922(g)(9), the government must prove the defendant knew

he was a domestic violence misdemeanant, but not that he knew domestic violence

misdemeanants are prohibited from possessing firearms under federal law.



                                              16
       The Seventh Circuit was the next circuit to consider this issue, in United States v.

Maez, 960 F.3d 949 (7th Cir. 2020), and it reasoned and concluded similarly. Like

Mr. Benton, the defendants in Maez argued that § 922(g), as interpreted in Rehaif,

requires the government to prove the defendants “kn[e]w that it was a crime to possess a

firearm as a result of their prohibited status.” Id. at 954. The Seventh Circuit rejected this

interpretation, reasoning that Rehaif could not be read as imposing what amounted to a

willfulness requirement because: (1) the Supreme Court would not have adopted such a

significant requirement “without saying so with unmistakable clarity”; (2) “the logic of

the Court’s opinion supports only the narrower requirement of knowledge of status,”

given its “textual analysis centered on Congress’s use of the word ‘knowingly’ in

§ 924(a)(2)”; (3) the opinion’s discussion of the ignorance-of-the-law maxim “makes

doubly clear that § 922(g) requires knowledge only of status, not knowledge of the

§ 922(g) prohibition itself”; and (4) the dissenting Justices in Rehaif read the majority’s

opinion as adopting the narrower requirement, and the majority opinion did not object to

this description of its holding. Id. at 954–55 & n.3.

       Next, in United States v. Singh, the Ninth Circuit rejected an analogous

interpretation advanced by the defendant, explaining:

       The Court did not hold that the Government must also prove the defendant
       knew his or her status prohibited firearm ownership or possession. Such an
       interpretation goes against the plain language of the statute and the
       Supreme Court’s textual analysis of ‘knowingly’ in § 924(a)(2). Instead,
       [the defendant’s] interpretation would improperly raise the scienter
       requirement of § 924(a)(2) from “knowingly” to “willfully.”




                                              17
979 F.3d 697, 727 (9th Cir. 2020). The court accordingly held that “[b]ased on the plain

language of § 924(a)(2) and the Supreme Court’s decision in Rehaif, the Government

must prove only that [the defendant] knew, at the time he possessed the firearm, that he

belonged to one of the prohibited status groups enumerated in § 922(g).” Id. at 727–28.

       Penultimately, in United States v. Johnson, the defendant challenged his

conviction under § 922(g)(9), arguing that “he did not ‘know he was prohibited from

federal possession of a firearm.’” 981 F.3d 1171, 1189 (11th Cir. 2020). The Eleventh

Circuit rejected this argument as irrelevant, explaining that “under Rehaif’s knowledge-

of-status requirement, that a defendant does not recognize that he personally is prohibited

from possessing a firearm under federal law is no defense if he knows he has a particular

status and that status happens to be one prohibited by § 922(g) from possessing a

firearm.” Id. (citing Maez, 960 F.3d at 954–55).

       Most recently, the Eighth Circuit addressed the proper interpretation of Rehaif in

United States v. Robinson, 982 F.3d 1181 (8th Cir. 2020). There, the defendant does not

appear to have argued explicitly on appeal that his lack of knowledge that he was

prohibited from possessing a firearm should have precluded his conviction. Nevertheless,

in affirming Mr. Robinson’s conviction, the Eighth Circuit noted that he had “claimed

ignorance of applicable law” before the district court, “repeatedly explain[ing] that he

thought he was allowed to possess a firearm.” Id. at 1187. The Eighth Circuit rejected this

argument; citing Maez and Singh, the court stated that “Rehaif did not alter the ‘well-

known maxim that “ignorance of the law” . . . is no excuse.’” Id. (quoting Rehaif, 139



                                            18
S. Ct. at 2198). The Eighth Circuit’s interpretation of Rehaif is therefore in accord with

that of the Sixth, Seventh, Ninth, and Eleventh Circuits.

       The unanimity of our sibling circuits on this issue supports our own conclusion

here, and Mr. Benton proffers no compelling basis for this court to depart from their

reasoning and conclusions. See Exby-Stolley v. Bd. of Cnty. Comm’rs, 979 F.3d 784, 810

(10th Cir. 2020) (en banc) (“[W]e are reluctant to effectively create a circuit split . . . ,

especially where so many circuits would be lined up against us.”); see also United States

v. Thomas, 939 F.3d 1121, 1131 (10th Cir. 2019) ( “[T]he greater the number of circuits

that are aligned together, the more an appropriate judicial modesty should make us

reluctant to reject that uniform judgment.”).

   Other Cases Cited by Mr. Benton

       Mr. Benton points to one recent decision from this circuit and four decisions of

other circuits that he contends support his proposed interpretation of Rehaif. But he

misconstrues each of these cases.

       In United States v. Trujillo, 960 F.3d 1196 (10th Cir. 2020), this court considered

an appeal from a defendant’s conviction under § 922(g)(1) for being a felon in possession

of a firearm. Id. at 1200. After Mr. Trujillo pleaded guilty, the Supreme Court decided

Rehaif, and Mr. Trujillo argued on appeal that his plea was constitutionally invalid

because the district court had not informed him of the knowledge-of-status element

announced in Rehaif. Id. at 1201. We agreed with Mr. Trujillo that the district court’s

failure to inform him of this element constituted an error that was plain. Id. But we held it



                                               19
did not mandate reversal of Mr. Trujillo’s conviction because there was “an abundance of

evidence that tends to show [Mr. Trujillo] knew of his relevant status.” Id. at 1207.

       Mr. Trujillo did not advance the interpretation of Rehaif that Mr. Benton offers

here. Nonetheless, Mr. Benton claims dicta in Trujillo supports his argument. According

to Mr. Benton, where “the evidence of a defendant’s knowledge of his . . . status is

weak,” Trujillo, 960 F.3d at 1207, Trujillo indicates “a defendant might ‘credibly allege,’

and should be allowed to prove to the jury[,] that he did not know his status prohibited

him from possessing a gun.” Aplt. Br. at 15 n.8 (quoting Trujillo, 960 F.3d at 1207). But,

contrary to Mr. Benton’s assertion, no language in Trujillo suggests a defendant should

be “allowed to prove to the jury that he did not know his status prohibited him from

possessing a gun.” Id. (emphasis added). Trujillo instead held simply that, post-Rehaif,

lack of knowledge of one’s status under § 922(g) negates an element of the offense.

Indeed, consistent with our holding today, in Trujillo we characterized Rehaif’s holding

as follows: “Rehaif changed the established law such that, now, to secure a conviction

under 18 U.S.C § 922(g)(1), the Government must also prove that the defendant knew ‘he

had the relevant status’ as a felon when he possessed the firearm.” Id. at 1201 (emphasis

added) (quoting Rehaif, 139 S. Ct. at 2194). We did not suggest Rehaif also requires the

government to prove the defendant knew his status under § 922(g) made it illegal for him

to possess a firearm.5


       5
        Our decision today is also in accord with dicta from two other recent decisions
from this court construing Rehaif. See United States v. Tignor, 981 F.3d 826 (10th Cir.
2020); United States v. Sanchez, 983 F.3d 1151 (10th Cir. 2020). Like Trujillo, neither
decision directly confronts the interpretation of Rehaif Mr. Benton advances here. Yet,
                                            20
       Mr. Benton similarly misinterprets the four decisions he cites from other Courts of

Appeals. See Aplt. Br. at 15–18 (citing and discussing United States v. Davies, 942 F.3d

871 (8th Cir. 2019); United States v. Williams, 946 F.3d 968 (7th Cir. 2020); United

States v. Jawher, 950 F.3d 576 (8th Cir. 2020); and United States v. Balde, 943 F.3d 73

(2d Cir. 2019)). He asserts:

       Rehaif and these Circuit Court cases conclude that if a defendant has a
       reasonable, a “plausible,” belief that his status, condition or past does not
       prohibit him from having a gun, then he may lack the knowledge or the
       scienter necessary to be found guilty under 18 U.S.C. § 922(g). These cases
       insist that if a defendant does not have the requisite knowledge or belief
       that his status renders him legally prohibited from possessing a gun, then he
       cannot be found guilty.

Aplt. Br. at 18.

       Mr. Benton merges the two distinct concepts of (1) the defendant’s knowledge of

his status under § 922(g) with (2) the defendant’s knowledge that his status made it

illegal for him to possess a firearm. This conflation, however, finds no support in the

cases themselves. Rather, each of the four circuits held that, in light of Rehaif, the

government must prove the defendant had knowledge of his status under § 922(g); none


each interprets Rehaif as applying § 924(a)(2)’s scienter requirement to § 922(g)’s status
element, and neither holds or even hints that the government must also prove the
defendant knew he was prohibited from possessing a firearm as a result of his status. See
Tignor, 981 F.3d at 827 (stating that “[g]iven the holding in Rehaif, the government
needed to prove that Mr. Tignor had known that his prior conviction was punishable by
more than a year in prison,” in order to secure a conviction under 18 U.S.C. § 922(g)(1));
Sanchez, 983 F.3d at 1164, 1165 (noting that “[p]rior to pleading guilty, Mr. Sanchez was
not informed that an element of being a felon in possession is a defendant’s knowledge of
his felon status at the time of his firearm possession,” but holding that his challenge to his
guilty plea failed on the third prong of plain-error review because “[t]he record [wa]s
replete with evidence that Mr. Sanchez knew he was a felon at the time of the incident”).

                                             21
held that the defendant must also know his status prohibited him from possessing a

firearm. See Davies, 942 F.3d at 874 (stating that “[u]nder Rehaif, [Mr. Davies] needed to

know only that he had been convicted of a crime punishable by imprisonment for a term

exceeding one year at the time he possessed the firearms”—the prohibited status found in

§ 922(g)(1)—and vacating his conviction in part because “there is no evidence that

[Mr. Davies] knew when he possessed the firearms . . . that he had been convicted” of

such crimes (emphasis added)); Jawher, 950 F.3d at 580 (vacating Mr. Jawher’s

conviction because he had reasonable grounds on which to contest his knowledge that he

was unlawfully in the United States—the prohibited status found in § 922(g)(5)(A)—

including the fact that he had been in the United States for over a decade, had entered

legally, had a work permit, and had been married for many years to a U.S. citizen);

Balde, 943 F.3d at 97–98 & n.7 (vacating Mr. Balde’s conviction under § 922(g)(5)(A) in

part because the government had no “direct proof that [Mr.] Balde knew that he was

illegally present” in the United States, and Mr. Balde had presented evidence suggesting

otherwise); Williams, 946 F.3d at 973–74 (affirming Mr. Williams’s conviction because

he could not plausibly dispute his knowledge of his relevant status under § 922(g)(1)—

i.e., that he had “been convicted of a crime punishable by a term of imprisonment

exceeding one year”—where he had served twelve years in prison for first-degree murder

prior to possessing the firearm).

       Thus, each decision Mr. Benton cites is consistent with our holding today and with

the other Court of Appeals decisions discussed in this opinion. And none supports his

position in this appeal.

                                            22
                                            ***

       We reject Mr. Benton’s proposed interpretation of Rehaif and join our sibling

circuits in holding that, in a prosecution under 18 U.S.C. §§ 922(g) and 924(a)(2), the

government need not prove that a defendant knew he was prohibited from possessing a

firearm as a result of his status under § 922(g). Rather, § 924(a)(2)’s scienter requirement

extends only to the defendant’s knowledge that he (1) possessed a firearm (or

ammunition) and (2) had the relevant status under § 922(g) at the time of his possession.

Here, Mr. Benton concedes his knowledge of both.

                 C. Jury Instructions and Sufficiency of the Evidence

       Mr. Benton’s jury-instructions and sufficiency-of-the-evidence arguments depend

for their success upon this court’s acceptance of his interpretation of Rehaif. Specifically,

Mr. Benton argues that the district court erred in instructing the jury because its

instructions “eliminate[d] the Rehaif element that a [defendant] know, that he understand

that his status prevents him from possessing a firearm.” Aplt. Br. at 28. Similarly, he

argues the government failed to present sufficient evidence that he knew he was

prohibited from possessing a firearm. Because we reject Mr. Benton’s interpretation of

Rehaif as imposing this additional element, we likewise reject these derivative

challenges.6


       6
          In the argument section of his opening brief, Mr. Benton also asserts that the
district court’s in limine ruling contravened Rehaif, constituting “an error of law that
itself requires reversal of [his] conviction.” Aplt. Br. at 19. We need not separately
analyze this argument, however, for like Mr. Benton’s challenges to the jury instructions
and sufficiency of the evidence, it is entirely predicated on accepting his interpretation of
Rehaif. See id. at 28 (arguing the district court’s “in limine order[] served to eliminate the
                                             23
                                III.   CONCLUSION

      We AFFIRM Mr. Benton’s conviction.




Rehaif element that a person know . . . that his status prevents him from possessing a
firearm”). Because we reject Mr. Benton’s Rehaif interpretation, his in limine argument
fails, as well.

                                           24